The wage rate is the only question raised. Claimant had worked for the employer six weeks, at $25 a week; his wages for the other forty-six weeks were $38 a week, making his total annual earnings $1,928, or $37.08 a week, which represents his total earnings. The award was for one-third of that amount, or $12.36 a week. Award modified by fixing the wage rate at $37.08 per week, and as so modified unanimously affirmed, without costs. Present—'Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.